COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-10-00381-CV


BRIDGETT DAVIS                                                         APPELLANT

                                         V.

FORT WORTH INDEPENDENT                                                   APPELLEE
SCHOOL DISTRICT, SELF
INSURED


                                     ------------

          FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      On June 27, 2011, we notified appellant that the brief she attempted to file

was deficient and warned her that if she did not file a compliant brief, it could

result in this court striking the filed brief, considering the noncomplying points as

waived, or dismissing the appeal. On July 14, 2011, appellant filed her sixth

motion for extension of time to complete her brief. On July 29, 2011, this court

      1
       See Tex. R. App. P. 47.4.
granted that extension and ordered appellant to file her amended brief on or

before Monday, August 8, 2011.             We stated that if appellant’s brief is not

corrected in all respects and filed by Monday, August 8, 2011, this appeal will be

dismissed for failure to comply.

      On August 11, 2011, appellant filed her seventh motion for extension of

time to file appellant’s brief. It is ordered that the motion is DENIED.

      Because appellant did not file her amended brief in accordance with our

order, we strike her noncomplying brief and dismiss the appeal. See Tex. R.

App. P. 38.8(a), 38.9(a), 42.3(c), 43.2(f).

      We deny appellant’s “Application For Approval Of Reimbursement Of

Fees.”

         Appellant shall pay all costs of this appeal, for which let execution issue.


                                                       PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: August 25, 2011




                                       2